     Case 9:19-cv-00695-LEK-TWD Document 60 Filed 06/08/20 Page 1 of 8




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


MALCOLM WASHINGTON,

                            Petitioner,
       v.                                                       9:19-CV-0695
                                                                (LEK/TWD)
FRANKLIN CORRECTIONAL FACILITY,

                            Respondent.


APPEARANCES:                                                    OF COUNSEL:

MALCOLM WASHINGTON
Petitioner, pro se
16-B-2263
Franklin Correctional Facility
P.O. Box 10
Malone, NY 12953

HON. LETITIA JAMES                                              LISA E. FLEISCHMANN, ESQ.
Attorney for Respondent                                         Ass't Attorney General
New York State Attorney General
The Capitol
Albany, New York 12224

THÉRÈSE WILEY DANCKS
United States Magistrate Judge

                                    DECISION and ORDER

I.     INTRODUCTION

       Petitioner Malcolm Washington seeks federal habeas relief pursuant to 28 U.S.C. §

2254. Dkt. No. 1, Petition ("Pet."); Dkt. No. 3; Dkt. No. 4. On August 1, 2019, this Court

directed petitioner to file an affirmation explaining why the statute of limitations should not bar

his petition and whether his causes of action had been completely exhausted in the state

courts. Dkt. No. 14, Decision and Order dated 08/01/19. Petitioner tim ely filed said
     Case 9:19-cv-00695-LEK-TWD Document 60 Filed 06/08/20 Page 2 of 8




affirmation. Dkt. No. 16, Affirmation. On October 10, 2019, after reviewing said Affirmation,

the Court stayed the present petition and ordered petitioner to beg in filing status reports

every thirty days. Dkt. No. 23, Decision and Order dated on 10/10/19 (" October Order").

        Petitioner then filed two motions seeking temporary release on bail during the

pendency of the present action. Dkt. Nos. 24 & 27. The Court denied both motions. Dkt.

No. 26, Order dated 11/18/19 ("November Order"); Dkt. No. 29, Decision and Order dated

12/4/19 ("December Order"). The December Order also lifted petitioner's stay. December

Order at 5.

        Respondent opposed the petition. Dkt. No. 34, Answ er; Dkt. No. 34-1, Respondent's

Memorandum of Law; Dkt. No. 39, State Court Records. Petitioner filed a reply to said

opposition. Dkt. No. 43, Traverse.

        Petitioner then filed a request for appointment of counsel. Dkt. No. 42. On April 10,

2020, the Court denied the request without prejudice and with a right to renew. Dkt. No. 44,

Decision and Order dated 04/10/20 ("First April Order").

        Petitioner then filed a motion requesting a subpoena for medical records. Dkt. No. 45

at 1.1 Respondent opposed petitioner's motion. Dkt. No. 46. On April 30, 2020, the Court

denied petitioner's motion. Dkt. No. 47, Decision and Order dated 04/30/20 (" Second April

Order"). Petitioner's appeal of that Second April Order is presently under review by Senior

District Court Judge Kahn. See Dkt. No. 52, Appeal of Magistrate Judge Decision; Dkt. No.

54, Submission in Support of Appeal; Dkt. No. 55, Response in Opposition of Appeal.


        1
          Citations to the parties' submissions, with the exception of the State Court Record ("SCR"), refer to the
pagination generated by CM/ECF, the Court's electronic filing system. Because the SCR is Bates Stamped and
already consecutively paginated, the Court will refer to the Bates Numbering in the bottom right-hand corner of the
document.

                                                        2
      Case 9:19-cv-00695-LEK-TWD Document 60 Filed 06/08/20 Page 3 of 8




       Presently pending before the Court are several letter requests and motions requesting

various relief. For the following reasons, petitioner's requests are denied.

II.    RE-SUBMISSION OF DOCUMENTS

       Petitioner's first letter asks whether he needs to re-submit documents to the Court.

Dkt. No. 56. Specifically, he explains that recent correspondence from the Court indicated

that "[a]ll motions will be reviewed 6/12," so should he "resubmit [his] motions for discovery

and counsel that w[ere] denied[?]" Id. Additionally, petitioner inquired whether his habeas

petition would also be decided in conjunction with his appeal.

       It appears that petitioner has misunderstood the Court's correspondence. On May 19,

2020, Judge Kahn indicated that the Magistrate Judge Appeal was "on submission only,

returnable on 6/12/2020[.]" Text Notice dated 05/19/20. The return date is not synonymous

with the date the decision will issue. The Magistrate Judge Appeal has been fully briefed and

is before the Court; however, there is no guarantee or obligation for the Court to issue its

decision for that motion on June 12, 2020. Accordingly, to the extent petitioner expects to

receive a decision on that day, such expectations are misguided.

       Moreover, the Text Notice referred to the pending Magistrate Judge Appeal of the

Second April Order, specifically the denial of petitioner's request for discovery. Accordingly,

the decision will not discuss the denial of petitioner's request for appointment of counsel or

pending habeas petition. Petitioner's habeas petition is separately , and fully, briefed and

before the Court for a decision, which will happen in due course.

       Petitioner need not re-submit any of his prior motions to the Court, as the Court has

access to everything which is on the Docket. This includes both April Orders and the

motions and documents underlying them. No further submissions are required from either

                                               3
       Case 9:19-cv-00695-LEK-TWD Document 60 Filed 06/08/20 Page 4 of 8



party at this time.

III.     MOTION FOR RECONSIDERATION

         Petitioner's second letter indicates that he "would . . . like to add these 3 cases to [his]

opposition statement of Magistrate Judge Dancks' denial of [his] request for counsel." Dkt.

No. 57. Petitioner did not include the First April Order within the purview of his Magistrate

Judge Appeal; accordingly, this will not be considered by the Court when deciding that

appeal. However, by reading petitioner's submissions in conjunction with one another and

liberally construing them, it appears petitioner is moving for reconsideration of the First April

Order.

         "The standard for . . . [reconsideration] is strict, and reconsideration will generally be

denied unless the moving party can point to controlling decisions or data that the court

overlooked . . . that might reasonably be expected to alter the conclusion reached by the

court." Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995). Reconsideration is

warranted only where controlling law has changed, new evidence is available, clear error

must be corrected, or manifest injustice prevented. Long v. U.S. Dep't of Justice, 778 F.

Supp. 2d 222, 228-29 (N.D.N.Y. 2011) (citing Doe v. New York City Dep't of Soc. Servcs.,

709 F.2d 782, 789 (2d Cir. 1983)); Jackson v. Jimino, 506 F. Supp. 2d 105, 108-09 (N.D.N.Y.

2007).

         Petitioner has not provided any reason which justifies reconsideration of the First April

Order. Petitioner has not demonstrated that any controlling decisions or material facts were

overlooked that might have influenced the Court's First April Order. Petitioner relies on two

cases, one from the Eighth Circuit and another from the Ninth Circuit, and a federal statute in

his motion. See Dkt. No. 57 (citing Battle v. Armontrout, 902 F.2d 701, 702 (8th Cir. 1990);

                                                   4
      Case 9:19-cv-00695-LEK-TWD Document 60 Filed 06/08/20 Page 5 of 8



United States v. Duarte-Higareda, 68 F.3d 369, 370 (9th Cir. 1995); and "Rule 8(c) 28 USC

Fol §2255"). Neither appellate opinion represents binding authority for this Court. Moreover,

the propositions advanced by petitioner's aforementioned case and statutory citations are not

new. In fact, the same proposition was presented in the Court's First April Order. See First

April Order at 3 ("However, pursuant to Rule 8(c) of the Rules Governing Section 2254

Cases, counsel must be appointed if a hearing is required.").

       As the Court explained in the First April Order, petitioner failed to present any special

reason to appoint him counsel. First April Order at 5. Further, the Court has not determ ined

that petitioner's underlying habeas petition entitles him to an evidentiary hearing. If and

when that conclusion is reached, then the Court would be obligated to provide petitioner with

counsel pursuant to the sources already cited by the Court, and those enumerated in

petitioner's present motion for reconsideration.

       In sum, petitioner's present submissions include only conclusory assertions which

amount to little more than a disagreement with the Court's First April Order. Petitioner's

disagreement with this Court's decision is not a basis for reconsideration. Finkelstein v.

Mardkha, 518 F. Supp. 2d 609, 611 (S.D.N.Y. 2007). As a result, reconsideration of the

Court's decision is not warranted.

IV.    MOTION IN LIMINE

       Lastly, petitioner files a "Motion in Limine . . . to suppress DNA testing or results taken

from the alleged victim, even though observation of the results shows innocence, as they

were taken in violation of the 4th Amendment of the Constitution[.]" Dkt. No. 58 at 1.

Petitioner contends the constitutional violation stemmed from the failure to receive parental

consent to perform the DNA testing on the minor victim. Id.

                                                5
    Case 9:19-cv-00695-LEK-TWD Document 60 Filed 06/08/20 Page 6 of 8



      Respondent opposes the motion. Dkt. No. 59. Specifically, respondent argues that

(1) the DNA evidence is part of the unchallenged State Court Record; (2) petitioner's request

is at odds with the grounds in his petition whereupon petitioner alleges the withholding of the

DNA evidence constitutes a Brady violation; and (3) petitioner's argument that consent was

not obtained is conclusory and dubious. Id. at 1-2.

      Courts have recognized an equitable exception to the one-year statute of limitations

under 28 U.S.C. §2244(d)(1) in cases where a petitioner can prove actual innocence.

McQuiggin v. Perkins, 569 U.S. 383, 386 (2013). An actual innocence claim will be

recognized only in a "narrow class of truly extraordinary cases [where a petitioner can]

present[] credible and compelling claims of actual innocence." Hyman, 927 F.3d at 656

(citing Schlup v. Delo, 513 U.S. 298, 315 (1995)) (internal quotation marks omitted); see also

House v. Bell, 547 U.S. 518, 538 (2006) (noting that the actual innocence gateway standard

is "demanding and permits review only in the extraordinary case.") (internal quotation marks

omitted). "The petitioner's burden in making a gateway showing of actual innocence is

deliberately demanding." Hyman, 927 F.3d at 656 (citing cases).

      "The standard's demand for evidence of innocence references factual innocence, not

mere legal insufficiency." Hyman, 927 F.3d at 657 (internal quotation marks and citations

omitted). In clarifying what this standard requires, the Second Circuit explained:

            a reviewing court assessing the probability of actual innocence is
            not limited to the trial record. To the contrary, it "must consider all
            the evidence, old and new, incriminating and exculpatory," House
            v. Bell, 547 U.S. at 538 . . . (internal quotation marks omitted), and,
            in doing so, "is not bound by the rules of admissibility that would
            govern at trial," Schlup v. Delo, 513 U.S. at 327 . . . This is
            because, at the gateway stage of inquiry, a habeas court's task is
            not to identify trial error or to delineate the legal parameters of a
            possible new trial. It is to identify those cases in which a

                                               6
     Case 9:19-cv-00695-LEK-TWD Document 60 Filed 06/08/20 Page 7 of 8



             compelling showing of actual innocence would make it a manifest
             injustice to maintain conviction unless it was free of constitutional
             error. Thus, incriminating evidence obtained in the course of an
             unlawful search, or custodial admissions made in the absence of
             Miranda warnings, may well be inadmissible at trial. Nevertheless,
             such evidence is properly considered in assessing factual
             innocence, with the manner of procurement informing reliability and
             relevance and, therefore, weight.

Id. at 658; see also Bousley v. United States, 523 U.S. 614, 623-24 (1998) ("'[A]ctual

innocence means factual innocence, not mere legal insufficiency.") (citations omitted).

       Without determining whether petitioner's claims of actual innocence will be sufficient

to entitle him to relief, the Court finds that, consistent with the holding in Hyman, petitioner's

motion to exclude the DNA evidence is denied. As the Second Circuit clearly established,

when evaluating an actual innocence claim, the Court must consider all evidence regardless

of the source. Hyman, 927 F.3d at 658. W hether the DNA evidence would or would not be

admissible at trial because it was acquired pursuant to an allegedly unlawful search is

absolutely irrelevant to this Court's determination of whether that evidence supports

petitioner's present claims seeking habeas relief. Instead, the Court is tasked with

considering all evidence to decide whether petitioner is factually innocent so that the failure

to timely file his petition is excused.

V.     CONCLUSION

       WHEREFORE, it is

       ORDERED that petitioner need not re-submit any documentation for the Court. Dkt.

No. 56. Petitioner's Appeal of a Magistrate Judge Decision and habeas petition are both f ully

briefed and before the Court for a decision. Both will be decided in due course. NO

FURTHER SUBMISSIONS ARE REQUIRED FROM EITHER PARTY; and it is further


                                                 7
     Case 9:19-cv-00695-LEK-TWD Document 60 Filed 06/08/20 Page 8 of 8



        ORDERED that petitioner's motion for reconsideration of the First April Order, Dkt. No.

57, is DENIED; and it is further

        ORDERED that petitioner's motion in limine seeking to withdraw the DNA evidence

from the Court's consideration, Dkt. No. 58, is DENIED; and it is further

        ORDERED that no Certificate of Appealability ("COA") shall issue because petitioner

failed to make a "substantial showing of the denial of a constitutional right" as 28 U.S.C. §

2253(c)(2) requires;2 and it is further

        ORDERED that any further request for a Certificate of Appealability must be

addressed to the Court of Appeals (Fed. R. App. P. 22(b)); and it is further

        ORDERED that the Clerk serve a copy of this Decision and Order upon petitioner in

accordance with the Court's Local Rules of Practice.

Dated: June 8, 2020

            Syracuse New York




        2
           Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); see Richardson v. Greene, 497 F.3d 212, 217 (2d Cir.
2007) (holding that if the court denies a habeas petition on procedural grounds, "the certificate of appealability must
show that jurists of reason would find debatable two issues: (1) that the district court was correct in its procedural
ruling, and (2) that the applicant has established a valid constitutional violation" (emphasis in original)).

                                                          8
